ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20 — 3(g)(4) and Rule l:20-ll(a) seeking the immediate temporary suspension from practice of JOHN ARMELLINO of BRICK, who was admitted to the bar of this State in 1976, and respondent through counsel having interposed no objection to the relief sought, and good cause appearing;
It is ORDERED that JOHN ARMELLINO is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by, pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that JOHN ARMELLINO be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.